Citation Nr: 0003803	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to May 1983, 
and from September 1990 to April 1991.  He served in the 
Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for a lung 
disorder, to include as due to an undiagnosed illness. 

In October 1999, the veteran testified before the undersigned 
Board member at the RO in Cleveland, Ohio. 

A review of the record reflects that a claim for service 
connection for chronic fatigue syndrome as a result of 
service in the Persian Gulf War was raised during a September 
1997 VA examination.  However, as this issue has not been 
properly developed for appellate review, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having emphysema.

2.  The claim of entitlement to service connection for a lung 
disorder on a direct basis is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.



CONCLUSIONS OF LAW

1.  The claim for service connection for a lung disorder as 
due to undiagnosed illness is legally insufficient.  
38 C.F.R. § 3.317 (1999); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

2.  The claim of entitlement to service connection for a lung 
disorder on a direct is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records are negative for any 
evidence of a lung disorder.  During an April 1991 
questionnaire on occupational hazards for soldiers returning 
from Southwest Asia, the veteran indicated that he had not 
been exposed to oil fires or fumes, and that he did not 
handle any solvents, acids, petroleum products, chemicals, or 
spray insecticides.  He also related that he did not perform 
any tasks outside the purview of his military occupational 
specialty.  An April 1991 demobilization report reflects that 
the veteran's lungs were normal.  An April 1991 Report of 
Medical History reflects that the veteran reported having 
been in good health. 

VA and private medical reports, dating from July 1997 to 
January 1998, are of record.  In June 1997, the veteran was 
admitted to the Columbia Mercy Medical Center in Canton, Ohio 
for left chest pain, shortness of breath and lightheadedness.  
At that time, the appellant received treatment for a 
spontaneous left pneumothorax.  It was noted by the examining 
physician that the veteran had smoked one to two packs of 
cigarettes a day and had worked as a laborer.  Assessments of 
spontaneous left pneumothorax with minimal tension 
pneumothorax and chronic smoker were entered.  In July 1997, 
the veteran was readmitted to the medical center with a 
second episode of a recurrent pneumothorax.  At that time, he 
underwent an aborted video assisted thoracoscopy, left 
posterolateral thoracotomy, apical bleb resection and a 
mechanical and chemical pleurodesis.  In late July, the 
veteran was seen at the emergency room with complaints of 
chest pain.  An X-ray of the chest showed no evidence of any 
acute pneumothorax.  There was evidence of improvement of the 
lung ventilation when compared to a previous chest X-ray.  
The impression of the examiner was pleurisy, status-post 
pleuodesis. 

During a September 1997 VA examination, the veteran reported 
a history of having undergone two spontaneous pneumothorax 
operations, a left thoracotomy with a partial resection of 
the lung, and a history of emphysema of the right lung.  It 
was noted by the examiner that the veteran had smoked one 
pack of cigarettes a day for the previous ten to eleven 
years.  The veteran complained of having difficulty breathing 
(i.e., he reported that he could only walk one to one and a 
half miles and climb two flights of stairs before he would 
lose his breath).  The veteran did not relate any of his 
current lung problems to his service in the Persian Gulf.  
The examiner noted that the veteran had worked as a mechanic 
and that he was on sick leave because of his left 
thoracotomy.  The appellant indicated that he had lost two 
weeks of work as a result of his medical problems.  The 
examiner diagnosed postoperative residuals of a left 
thoracotomy secondary to emphysema and a spontaneous 
pneumothorax; and a history of emphysema of the right lung.   

In December 1997, the veteran underwent a video-assisted 
thoracoscopy with apical bleb resection, mechanical and 
chemical pleurodesis of the right lung.  Final diagnoses of a 
recurrent spontaneous pneumothorax and a history of smoking 
were entered.  In January 1998, Dr. Kralik reported that the 
veteran's lungs were noted to sound clear and equal. 

During an October 1999 video hearing before the undersigned 
Board Member the veteran testified that he had a lung 
disorder as a result of being exposed to burning oil fields 
during service in the Persian Gulf.  He reported that after 
service in 1997, his left lung collapsed and that the upper 
lobe of the left lung was removed.  He testified that in 
December 1997, he underwent a transbronchial biopsy on the 
right lung.  The veteran related that Drs. Ati and Collarick 
had told him that his lung problems were the result of a 
"chemical reaction."  The appellant indicated that he had 
not sought any treatment for his lung disorder from the VA, 
and that he had smoked for eighteen years. 

II.  Analysis

The veteran is seeking service connection for a lung 
disorder, to include as due to an undiagnosed illness.  The 
legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Additionally, in order for a claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be well-grounded, 
there must be proof of active service in the Southwest Asia 
theater of operations during the Persian Gulf War; proof of 
one or more signs or symptoms of undiagnosed illness; proof 
of objective indications of chronic disability manifest 
during service or to a degree of disability of 10 percent or 
more during the specified presumptive period; and proof that 
the chronic disability is the result of the undiagnosed 
illness.  VAOPGCPREC 4-99 (O.G.C. Prec. 4-99).

A.  Service Connection for a lung disorder as a result of an 
undiagnosed illness.

Although the veteran alleges he has a lung disorder as a 
result of his service in the Persian Gulf due to an 
undiagnosed illness, the Board notes that in Sabonis v. 
Brown, 6 Vet. App. 426 (1994), the Court held that in cases 
in which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Id. at 430.  
Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted only for undiagnosed disabilities attributed to 
Southwest Asia service during the Persian Gulf War.  Since a 
longitudinal review of the record reflects that the veteran 
has symptoms due to three diagnosed lung disorders, i.e., 
residuals of a pneumothorax, residuals of a left thoracotomy, 
and emphysema it follows that he does not have symptoms due 
to an undiagnosed illness.  As benefits are only warranted 
under the provisions of 38 C.F.R. § 3.317 for symptoms due to 
an undiagnosed illness, the Board finds as a matter of law 
that this claim is legally insufficient.

B.  Service connection for a lung disorder on a direct basis

With respect to the veteran's claim for service connection 
for a lung disorder on a direct basis, his service medical 
records show no indication of any treatment for, or diagnosis 
of, a lung disorder during his periods of service.  An April 
1991 questionnaire reflects that the veteran denied having 
been exposed to any oil fires or other hazardous chemicals 
during his service in the Persian Gulf, and a demobilization 
examination report reflects that the veteran's lungs were 
normal.  While post-service private and VA treatment records 
reflect the veteran was seen for complaints of chest pain and 
shortness of breath beginning in 1997, and that he 
subsequently underwent a spontaneous left and right 
pneumothorax and a left posterolateral thoracotomy, a 
longitudinal review of the record reflects that the 
underlying lung disorder is a result of a clinical diagnosis 
of emphysema and not to an incident of service origin.  
Further, the Board finds that the veteran has failed to 
present medical or other competent evidence suggesting that 
emphysema, residuals of a pneumothorax, or residuals of a 
thoracotomy had their onset during his Persian Gulf service 
or during any other period of service. 

The Board acknowledges the veteran's assertions during his 
October 1999 hearing that he has a lung disorder as a result 
of his service in the Persian Gulf.  However while the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, his opinions do not qualify as competent 
evidence.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had a lung disorder 
during service and as he has submitted no medical opinion or 
other competent evidence to show that it any current lung 
disorder is related to his service during the Persian Gulf 
War or to any other incident during service, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for service connection for a lung 
disorder on a direct basis is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

As the foregoing explains the need for competent evidence of 
a current lung disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a lung disorder, to include as due to 
an undiagnosed illness, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

